Citation Nr: 0414418	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
hearing loss, rated as 10 percent disabling from June 23, 
2004, and as noncompensably disabling prior to June 23, 
2004.

2.  Entitlement to a higher initial rating for post-
traumatic stress disorder (PTSD), rated as 50 disabling 
from June 15, 2001, through June 22, 2004, and 70 percent 
disabling beginning June 23, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active service from January 1964 to April 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
increased (compensable) rating for bilateral hearing loss, 
and assigned an initial evaluation of 50 percent, effective 
June 15, 2001, for PTSD, after granting service connection 
for this disability.  

In a January 2004 decision, the evaluations were increased to 
10 percent for bilateral hearing loss and to 70 percent for 
PTSD, effective from June 23, 2003.  The veteran has 
continued his appeal.

In May 2003, the veteran testified at a hearing before a 
hearing officer at the RO.  A transcript of that hearing is 
of record.


REMAND

The report of a November 2001 VA examination reflects 
controlled speech discrimination test (Maryland CNC) results 
of 64 percent on the right and 76 percent on the left ear.  
September 2002 VA audiological examination revealed Maryland 
CNC results of 92 percent on the right and 98 percent on the 
left.  On a June 2003 VA audiological examination, the 
results of Maryland CNC testing were 80 percent on the right 
and 84 percent on the left.  It is not clear to the Board why 
the Maryland CNC test results on these examinations are so 
inconsistent. 

At the May 2003 hearing at the RO, the veteran related that 
he was participating in group therapy on a regular basis at 
the Shelby outreach facility of the Charlotte Vet Center.  
The record reflects that the RO most recently requested 
records from the Charlotte Vet Center in May 2002.  

In light of these circumstances, the Board has determined 
that further development of the record is required.  
Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The RO should request the veteran to 
provide a copy of any pertinent evidence 
in his possession and the names, 
addresses and approximate dates of 
treatment or evaluation for any health 
care providers who may possess records, 
not already associated with the claims 
folder, supportive of his claims.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  The records 
obtained should include records 
pertaining to the veteran's group therapy 
at the Shelby outreach facility of the 
Charlotte Vet Center and VA outpatient 
records for the period since November 
2003.

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the appellant, the RO 
should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded VA examinations by examiners with 
appropriate expertise to determine the 
current degree of severity of his PTSD and 
bilateral hearing loss.  The claims folder 
must be made available to and reviewed by 
the examiners.  The RO should ensure that 
all information required for rating 
purposes is provided by the examiners.  In 
addition, the audiologist should be 
requested to provide an opinion clarifying 
the inconsistencies on the Maryland CNC 
tests in November 2001, September 2002 and 
June 2003.

5.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
issues on appeal based upon review of all 
pertinent evidence and consideration of 
all applicable criteria.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

(CONTINUED ON NEXT PAGE)


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



